DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-15 and 18-20 have been amended. Claim 17 is canceled. Claim 21 is newly added. Claims 1-15 and 18-21 are pending. Any objection or rejection not expressly repeated has been withdrawn.  
Applicant’s arguments with respect to the rejections set forth in the previous Office action have been considered but are moot because the rejection has been revised with new grounds of rejection necessitated by amendment.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 14, 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Strass et al (WO 2018/161039) and Droy-Lefaix et al (US 2003/0228299) in view of Postnikoff et al (Curr. Eye Res., 2018). 
The claims have been amended to require that the recited compositions be in the form of an ophthalmic composition. 
Strass discloses a lipoyl conjugate of azithromycin. The components are attached via a hydrolysable ester bond. See Table 5, entry E-77 and page 69. The reference suggests that the disclosed compounds have utility for the treatment of infectious or inflammatory disease and may be applied topically. See pp 21-24. 

The reference is silent regarding the preparation of an ophthalmic composition or the treatment of ocular disease. The reference is silent regarding the “keratolytic” nature of the lipoyl moiety, but it is consistent with structural descriptions of the instant compounds, as noted in the previous Office action.  
Droy-Lefaix teaches the use of an antioxidant, such as lipoic acid, for the prevention and/or treatment of superficial eye disorders, such as dry eye disease, wherein inflammation is omnipresent. See abstract and paragraphs [0038] and [0091]-[0095]. The reference discusses the components of the ocular surface and how the degradation of the comeo-conjunctival surface favors the adhesion of bacteria on the epithelial surfaces. Further, any inflammation of the surface results in the release of reactive oxygen species (ROS). See page 1. The reference further discusses how deleterious the ROS are to the ocular surface. See paragraphs [0029]-[0037].
Postnikoff teaches that leukocytes, such as neutrophils, are present are present in tears, generally, and their presence is increased in those with dry eye disease. See Discussion. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare an ophthalmic composition comprising the lipoyl conjugate of azithromycin disclosed by Strass for the treatment of inflammatory ocular disorders, such as dry 

Claims 1-4, 6-8, 10 and 18-21 are rejected under 35 U.S.C. 103 as being anticipated by Burnet et al (US 2005/0171342) and Reaves (WO 95/18604) in view of Ulrich et al (Br. J. Dermatol., 2007) and further in view of Strass et al (WO 2018/161039) and Postnikoff et al (Curr. Eye Res., 2018).
The claims have been amended as set forth above. 
Burnet discloses a variety of azithromycin derivatives. The compounds have utility for the treatment of inflammation, including as a result of trauma, generally, as well as particular ocular diseases, such as uveitis. See particularly, paragraphs [0009]-[0013], [0720], and [0763]. The compounds are described as being a conjugate of a transportophore and a therapeutic agent. The transportophore allows for enhanced concentration of the conjugate in an immune cell, such as a neutrophil. See paragraphs [0647]-[0648]. It is noted that the reference exemplifies a number of macrolides, such as azithromycin, as suitable transportophores. One exemplified azithromycin conjugate is with diclofenac. See example 13 at page 37.  

Reaves teaches the preparation of an ophthalmic formulation comprising a non-steroidal anti-inflammatory agent, such as diclofenac, for the treatment of photophobia in patients with ocular disorders, such as trauma or uveitis. See abstract; page 2, paragraphs 3-5; and page 3.
Ulrich suggests that diclofenac has a number of beneficial effects, including keratolytic activity. See paragraph bridging pages 40-41. Strass and Postnikoff teach as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare an ophthalmic formulation the Burnet azithromycin-diclofenac conjugate, for the treatment of ocular disorders, such as trauma or uveitis, with a reasonable expectation of success. The artisan would be motivated to carry out this method because it is known that diclofenac is suitable for the treatment of ocular disorders, and Strass establishes that azithromycin conjugates are taken up by neutrophils, present in tears. This would make this conjugate suitable for treatment of ocular disorders because one of ordinary skill would expect azithromycin to be a suitable transportophore for such treatment. Furthermore, Ulrich establishes that diclofenac is a keratolytic agent. Regarding claim 18, it would be expected that any composition suitable for the application to the ocular surface for said treatment would also be suitable for administration to the periocular area.        

Allowable Subject Matter
Claim 16 is allowed. Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons 

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623